DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the request for continued examination received on 21 July 2022. Claims 1-8 are pending. Claims 1 and 8 are amended.
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0264742 to Yang et al., made of record per applicant disclosure (‘742 hereafter) in view of JP2019025772A to Saito et al. (‘772 hereafter). Note that U.S. Patent Application Publication 2019/0030820 to Saito et al. (‘820 hereafter) will be relied upon as a translation document of ‘772.
Regarding claim 1, ‘742 teaches a three-dimensional shaped object manufacturing method for manufacturing a three-dimensional shaped object by discharging a shaping material from a discharge unit towards a stage to stack a layer, the three-dimensional shaped object manufacturing method comprising: a first step of generating intermediate data including (i) path data indicating, by a plurality of partial paths, a path through which the discharge unit discharges the shaping material while being moved and (ii) discharge control data including at least one of discharge amount information indicating a discharge amount of the shaping material in each of the partial paths and moving speed information indicating a moving speed of the discharge unit in each of the partial paths (FIG 6 item 123); a second step of analyzing the intermediate data to specify a gap portion interposed between a first partial path and a second partial path through which the shaping material is discharged from the discharge unit later than through the first partial path (FIG 6 item 124); a third step of generating shaping data from the intermediate data by changing the discharge control data corresponding to the second partial path so as to increase, in the second partial path, a width of the shaping material stacked on the stage or on the layer that is previously formed (FIG 6 item 125); and a fourth step of shaping the three-dimensional shaped object by controlling the discharge unit according to the shaping data (ABSTRACT) and in the third step, when a length of the gap portion is equal to or less than a first threshold and the gap portion is surrounded by a one-stroke path, the discharge control data corresponding to all paths that form the one stroke path is changed so as to increase the width of the shaping material stacked on the stage or on the layer that is previously formed (paragraphs 0095-0097). ‘742 does not teach a valve. In the same field of endeavor, additive manufacturing, ‘772 teaches the method where the shaping material passes through a flow path including a valve wherein the width of the shaping material is changed by controlling the discharge amount of the shaping material via the valve (see ‘820 FIG 1 item 71 and paragraph 0084) for the benefit of controlling the flow of the extrudate. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘742 with those of ‘772 for the benefit of controlling the flowrate of the extrudate.
Regarding claim 2, ‘742 teaches the three-dimensional shaped object manufacturing method wherein the first partial path is a part of a path for shaping an outer shell area along an outer shell of the three-dimensional shaped object, and the second partial path is a part of a path for shaping an inner area which is an area other than the outer shell area in the three-dimensional shaped object (FIG 7D).
Regarding claim 3, ‘742 teaches the three-dimensional shaped object manufacturing method wherein the shaping data is generated in the third step such that the path for shaping the outer shell area and the path for shaping the inner area are continuous paths (FIG 7D).
Regarding claim 4, ‘742 teaches the three-dimensional shaped object manufacturing method wherein the shaping data is generated in the third step such that the width of the shaping material stacked on the stage or on the layer that is previously formed in the second partial path is changed according to a width change of the gap portion (paragraph 0081).
Regarding claim 5, ‘742 teaches the three-dimensional shaped object manufacturing method wherein the shaping data is generated in the third step such that the second partial path included in the path data is changed according to a shape of the gap portion (paragraph 0080).
Regarding claim 6, ‘742 teaches the three-dimensional shaped object manufacturing method wherein when a relationship of W< Smax - Ss is satisfied in which Ss is a reference width of the shaping material stacked on the stage or on the layer in the partial paths, Smax is a maximum width of the shaping material that can be stacked on the stage in the partial paths, and W is a width of the gap portion, only the discharge control data corresponding to the second partial path is changed in the third step (paragraph 0081).
Regarding claim 6, ‘742 teaches the three-dimensional shaped object manufacturing method wherein when a relationship of W > Smax - Ss is satisfied in which Ss is a reference width of the shaping material stacked on the stage or on the layer in the partial paths, Smax is a maximum width of the shaping material that can be stacked on the stage in the partial paths, and W is a width of the gap portion, the shaping data in the third step is generated such that in addition to the second partial path, the discharge control data corresponding to the first partial path is changed so as to increase the width of the shaping material stacked on the stage or on the layer that is previously formed in the first partial path (paragraph 0081).
Regarding claim 8, ‘742 teaches a three-dimensional shaped object manufacturing method for manufacturing a three-dimensional shaped object by discharging a shaping material from a discharge unit towards a stage to stack a layer, the three-dimensional shaped object manufacturing method comprising: a first part shaping step of shaping a first part of the three-dimensional shaped object by moving the discharge unit on the stage while discharging the shaping material from the discharge unit such that an interval between adjacent stacked shaping materials is a first interval (paragraph 0091); and a second part shaping step of shaping a second part other than the first part on the layer such that the second part is in contact with the first part by discharging the shaping material from the discharge unit such that the width of the shaping material stacked on the stage or on the layer that is previously formed is larger than the width of the shaping material stacked on the stage or on the layer that is previously formed in the first part shaping step (paragraph 0091), when a length of a gap portion is equal to or less than a first threshold and the gap portion is surrounded by a one-stroke path, the discharge control data corresponding to all paths that form the one-stroke path is changes so as to increase the width of the shaping material stacked upon the stage or the layer previously formed (paragraphs 0095-0097) and the gap portion is interposed between a first partial path and a second partial path through which the shaping material is discharged from the discharge unit lather than through the first partial path (0095-0097). ‘742 does not teach a valve. In the same field of endeavor, additive manufacturing, ‘772 teaches the method where the shaping material passes through a flow path including a valve wherein the width of the shaping material is changed by controlling the discharge amount of the shaping material via the valve (see ‘820 FIG 1 item 71 and paragraph 0084) for the benefit of controlling the flow of the extrudate. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘742 with those of ‘772 for the benefit of controlling the flowrate of the extrudate.
Response to Arguments
In support of the patentability of the instant claims, applicant has argued that the previously applied prior art does not teach the claims as amended. Examiner disagrees and a modified prior art rejection has been proffered above to point out where the previously applied prior art teaches the newly added limitations.




Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743